323 S.W.3d 85 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Melvin L. FORD, Defendant/Appellant.
No. ED 93493.
Missouri Court of Appeals, Eastern District, Division Three.
October 19, 2010.
Lisa M. Stroup, St. Louis, MO, for Defendant/Appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Plaintiff/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Melvin L. Ford appeals from the trial court's judgment entered upon a jury verdict convicting him of second-degree domestic assault, third-degree domestic assault, and violation of an order of protection. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;[1]State v. Washington, 260 S.W.3d 875, 879 (Mo. App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm *86 the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.